Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 1 of 36




                    IN THE UNITED STATES DISTRICT COURT
                              OF COLORADO

CHARLOTTE BISHELLI,                                   )
                                                      )
                       Plaintiff,                     ) Case No.:
                                                      )
       v.                                             )
                                                      )
MONSANTO COMPANY,                                     )
                                                      )
                       Defendant.                     )
                                                      )
                                                      )

                             COMPLAINT AND JURY DEMAND

       Plaintiff, CHARLOTTE BISHELLI, (Plaintiff) by and through her attorney respectfully

submits the following Complaint and Jury Demand against Monsanto Company (“Defendant”),

and alleges the following:

                                    NATURE OF THE ACTION

       1.       This action seeks to recover damages for the injuries sustained by Plaintiff as the

direct and proximate result of the wrongful conduct and negligence of the Defendant in connection

with the design, development, manufacture, testing, packaging, promoting, marketing, advertising,

distributing, labeling, and selling of the herbicide Roundup®, containing the active ingredient

glyphosate.

       2.       Plaintiff maintains that Roundup® and/or glyphosate is defective, dangerous to

human health, unfit and unsuitable to be marketed and sold in commerce, and lacked proper

warnings and directions as to the dangers associated with its use.

       3.       Plaintiff’s injuries, like those striking thousands of similarly situated victims across

the country, were foreseeable and avoidable.
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 2 of 36




                                 JURSIDICTION AND VENUE

       4.       This Court has jurisdiction on Defendant pursuant to 28 U.S.C § 1332 because

there is complete diversity of citizenship between Plaintiff and Defendant. Defendant is either

incorporated and/or has their principal place of business outside of the state in which Plaintiff

resides.

       5.       The amount in controversy exceeds $75,000.00 exclusive of interest and costs.

       6.       There is complete diversity of citizenship between Plaintiff and Defendant.

Plaintiff is a resident and citizen of and are and were domiciled in the State of Colorado. As set

forth more fully below, Defendant is an entity organized in states other than the State of Colorado,

Defendant’s principal place of business is in a state other than the State of Colorado, and Defendant

is not a citizen or resident of the State of Colorado.

       7.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(a), because

Defendants marketed, advertised, and distributed the dangerous product in this District; Plaintiff

resided in this District; Plaintiff’s harms, losses, and damages occurred in this District; Defendants

do substantial business in the State of Colorado and within this District; and at all times relevant

hereto, Defendants developed, manufactured, promoted, marketed, distributed, warranted, and

sold Roundup® in interstate commerce.

                                             PARTIES

       8.       Plaintiff, Charlotte Bishelli, is a citizen of Colorado and resides in Fort Collins,

Larimer County, Colorado.

       9.       Plaintiff brings this action for personal injuries sustained by Plaintiff’s exposure

to Roundup® (“Roundup”) containing the active ingredient glyphosate and the surfactant

polyethoxylated tallow amine (“POEA”). As a direct and proximate result of being exposed to

Roundup, Plaintiff has developed and been diagnosed with Non-Hodgkin’s Lymphoma.
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 3 of 36




         10.    “Roundup” refers to all formulations of Defendant’s Roundup products that

contain the active ingredient glyphosate.

         11.    Defendant MONSANTO COMPANY is a Delaware corporation, in “active”

status, with a principle place of business in St. Louis, Missouri.

         12.    Defendant advertises and sells goods, specifically Roundup, in Larimer County,

Colorado.

         13.    Defendant transacted and conducted business within the State of Colorado that

relates to the allegations in this Complaint.

         14.    Defendants derived substantial revenue from goods and products used in the State

of Colorado.

         15.    Defendant expected or should have expected their acts to have consequences

within the State of Colorado, and derived substantial revenue from interstate commerce.

         16.    Defendant engaged in the business of designing, developing, manufacturing,

testing, packaging, marketing, distributing, labeling, and/or selling Roundup. Defendant is

authorized to do business in Colorado and derives substantial income from doing business in this

state.

         17.    Upon information and belief, Defendant purposefully availed themselves of the

privilege of conducting activities with the State of Colorado, thus invoking the benefits and

protections of its laws.

         18.    Upon information and belief, Defendant did design, sell, advertise, manufacture

and/or distribute Roundup, with full knowledge of its dangerous and defective nature.

                                       FACTUAL ALLEGATIONS

         19.    At all relevant times, Defendant was in the business of, and did, design, research,

manufacture, test, advertise, promote, market, sell, distribute, and/or have acquired and is
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 4 of 36




responsible for Defendants who have designed, researched, manufactured, tested, advertised,

promoted, marketed, sold, and distributed the commercial herbicide Roundup.

        20.      Monsanto is a multinational agricultural biotechnology corporation based in St.

Louis, Missouri. It is the world’s leading producer of glyphosate.

        21.      Defendant discovered the herbicidal properties of glyphosate during the 1970’s

and subsequently began to design, research, manufacture, sell and distribute glyphosate based

“Roundup” as a broad spectrum herbicide.

        22.      Glyphosate is the active ingredient in Roundup.

        23.      Glyphosate is a broad-spectrum herbicide used to kill weeds and grasses known to

compete with commercial crops grown around the globe.

        24.      Glyphosate is a “non-selective” herbicide, meaning it kills indiscriminately based

only on whether a given organism produces a specific enzyme, 5-enolpyruvylshikimic acid-3-

phosphate synthase, known as EPSP synthase.

        25.      Glyphosate inhibits the enzyme 5-enolpyruvylshikimic acid-3-phosphate synthase

that interferes with the shikimic pathway in plants, resulting in the accumulation of shikimic acid

in plant tissue and ultimately plant death.

        26.      Sprayed as a liquid, plants absorb glyphosate directly through their leaves, stems,

and roots, and detectable quantities accumulate in the plant tissues.

        27.      Each year, approximately 250 million pounds of glyphosate are sprayed on crops,

commercial nurseries, suburban lawns, parks, and golf courses. This increase in use has been

driven largely by the proliferation of genetically engineered crops, crops specifically tailored to

resist the activity of glyphosate.

        28.      Defendant is intimately involved in the development, design, manufacture,

marketing, sale, and/or distribution of genetically modified (“GMO”) crops, many of which are
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 5 of 36




marketed as being resistant to Roundup i.e., “Roundup Ready®.” As of 2009, Defendant was the

world’s leading producer of seeds designed to be Roundup Ready®. In 2010, an estimated 70% of

corn and cotton, and 90% of soybean fields in the United States contained Roundup Ready® seeds.

       29.      The original Roundup, containing the active ingredient glyphosate, was introduced
                                                                                          1
in 1974. Today, glyphosate products are among the world’s most widely used herbicides.

       30.      For nearly 40 years, consumers, farmers, and the public have used Roundup,

unaware of its carcinogenic properties.

                  REGISTRATION OF HERBICIDES UNDER FEDERAL LAW

       31.      The manufacture, formulation and distribution of herbicides, such as Roundup, are

regulated under the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”), 7. U.S.C. §

136 et seq. FIFRA requires that all pesticides be registered with the Environmental Protection

Agency (“EPA) prior to their distribution, sale, or use, except as described by FIFRA 7 U.S.C.

136a(a).

       32.      The EPA requires as part of the registration process, among other requirements, a

variety of tests to evaluate the potential for exposure to pesticides, toxicity to people and other

potential non-target organisms, and other adverse effects on the environment. Registration by the


       1 Backgrounder,   History of Monsanto’s Glyphosate Herbicides, June 2005.
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 6 of 36




EPA, however, is not an assurance or finding of safety. The determination the EPA makes in

registering or re-registering a product is not that the product is “safe,” but rather that use of the

product in accordance with its label directions “will not generally cause unreasonable adverse

effects on the environment.” 7 U.S.C. § 136(a)(c)(5)(D).

       33.      FIFRA defines “unreasonable adverse effects on the environment” to mean “any

unreasonable risk to man or the environment, taking into account the economic, social, and

environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb). FIFRA thus

requires the EPA to make a risk/benefit analysis in determining whether a registration should be

granted or allowed to continue to be sold in commerce.

       34.      The EPA and the State of Colorado registered Roundup for distribution, sale, and

manufacture in the United States and the State of Colorado.

       35.      FIFRA generally requires that the registrant, Monsanto, conduct health and safety

testing of pesticide products. The government is not required, nor is it able, to perform the product

tests that are required of the manufacturer.

       36.      The evaluation of each pesticide product distributed, sold, or manufactured is

completed at the time the product is initially registered. The data necessary for registration of a

pesticide has changed over time. The EPA is now in the process of re-evaluating all pesticide

products through a Congressionally-mandated process called “re-registration.” 7 U.S.C. § 136a-

1. In order to reevaluate these pesticides, the EPA demands the completion of additional tests and

the submission of data for the EPA’s review and evaluation.

       37.      In the case of glyphosate and Roundup, the EPA had planned on releasing its

preliminary risk assessment – in relation to the registration process – no later than July 2015. The

EPA completed its review of glyphosate in early 2015, but delayed releasing the assessment
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 7 of 36




pending further review in light of the World Health Organization’s March 24, 2015 finding that

glyphosate is a “probable carcinogen” as demonstrated by the mechanistic evidence of

carcinogenicity in humans and sufficient evidence of carcinogenicity in animals.

                           MONSANTO’S FALSE REPRESENTATIONS
                           REGARDING THE SAFETY OF ROUNDUP®

       38.     In 1996, the New York Attorney General (“NYAG”) filed a lawsuit against

Monsanto based on its false and misleading advertising of Roundup products. Specifically, the

lawsuit challenged Monsanto’s general representations that its spray-on glyphosate-based

herbicides, including Roundup, were “safer than table salt” and “practically non-toxic” to

mammals, birds and fish. Among the representations the NYAG found deceptive and misleading

about the human and environmental safety of Roundup are the following:

                a) Remember that environmentally friendly Roundup herbicide is
                   biodegradable. It won't build up in the soil so you can use
                   Roundup with confidence along customers' driveways,
                   sidewalks and fences.

                b) And remember that Roundup is biodegradable and won't build
                   up in the soil. That will give you the environmental confidence
                   you need to use Roundup everywhere you've got a weed,
                   brush, edging or trimming problem.

                c) Roundup biodegrades into naturally occurring elements.

                d) Remember that versatile Roundup herbicide stays where you
                   put it. That means there's no washing or leaching to harm
                   customers' shrubs or other desirable vegetation.

                e) This non-residual herbicide will not wash or leach in the soil. It
                   ... stays where you apply it.

                f)   You can apply Accord with “ confidence because it will stay
                     where you put it” it bonds tightly to soil particles, preventing
                     leaching. Then, soon after application, soil microorganisms
                     biodegrade accord into natural products. Glyphosate is less
                     toxic to rats than table salt
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 8 of 36




                     following acute oral ingestion.

                g) Glyphosate's safety margin is much greater than required. It
                   has over a 1,000-fold safety margin in food and over a 700-
                   fold safety margin for workers who manufacture it or use it.

                h) You can feel good about using herbicides by Monsanto. They
                   carry a toxicity category rating of 'practically non- toxic' as it
                   pertains to mammals, birds and fish.

                i)   “Roundup can be used where kids and pets will play and breaks
                     down into natural material.” This ad depicts a person with his
                     head in the ground and a pet dog standing in an area which has
                     been treated with Roundup.2

       39.      On November 19, 1996, Monsanto entered into an Assurance of Discontinuance

with NYAG, in which Monsanto agreed, among other things, “to cease and desist from publishing

or broadcasting any advertisements [in New York] that represent, directly or by implication” that:

                a) its glyphosate-containing pesticide products or any
                   component thereof are safe, non-toxic, harmless or free
                   from risk.

                b) its glyphosate-containing pesticide products or any
                   component thereof manufactured, formulated,
                   distributed or sold by Monsanto are biodegradable.

                c) its glyphosate-containing pesticide products or any
                   component thereof stay where they are applied under
                   all circumstances and will not move through the
                   environment by any means.

                d) its glyphosate-containing pesticide products or any
                   component thereof are "good" for the environment or
                   are "known for their environmental characteristics."

                e) glyphosate-containing pesticide products or any
                   component thereof are safer or less toxic than common
                   consumer products other than herbicides.


       2 AttorneyGeneral of the State of New York, In the Matter of Monsanto Company,
       Assurance of Discontinuance Pursuant to Executive Law § 63(15) (Nov. 1996).
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 9 of 36




                 f) its glyphosate-containing products or any component
                    thereof might be classified as "practically non-toxic.”

       40.       Monsanto did not alter its advertising in the same manner in any state other than

New York, and on information and belief has not done so today.

       41.      In 2009, France’s highest court ruled that Monsanto had not told the truth about the

safety of Roundup. The French court affirmed an earlier judgment that Monsanto had falsely

advertised its herbicide Roundup as “biodegradable” and that “it left the soil clean.”3

                       EVIDENCE OF CARCINOGENICITY IN ROUNDUP

       42.      As early as the 1980’s Monsanto was aware of glyphosate’s carcinogenic

properties.

       43.      On March 4, 1985, a group of the Environmental Protection Agency’s (“EPA”)

Toxicology Branch published a memorandum classifying glyphosate as a Category C oncogene.4

Category C oncogenes are possible human carcinogens with limited evidence of carcinogenicity.

       44.      In 1986, the EPA issued a Registration Standard for glyphosate (NTIS PB87-

103214). The Registration standard required additional phytotoxicity, environmental fate,

toxicology, product chemistry, and residue chemistry studies. All of the data required was

submitted and reviewed and/or waived.5

       45.      In October 1991 the EPA published a Memorandum entitled “Second Peer Review

of Glyphosate.” The memorandum changed glyphosate’s classification to Group E (evidence of




       3 Monsanto   Guilty in ‘False Ad’ Row, BBC Oct. 15, 2009 available at
http://news.bbc.co.uk/2/hi/europe/8308903.stm.
        4 Consensus Review of Glyphosate, Casewell No. 661A, March 4, 1985. United States

Environmental Protection Agency.
        5 http://www.epa.gov/oppsrrd1/reregistration/REDs/factsheets/0178fact.pdf
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 10 of 36




non-carcinogenicity for humans). Two peer review committee members did not concur with the

conclusions of the committee and one member refused to sign.6

          46.       In addition to the toxicity of the active molecule, many studies support the

hypothesis that glyphosate formulations found in Defendants’ Roundup products are more

dangerous and toxic than glyphosate alone.7 As early as 1991 evidence existed demonstrating that

glyphosate formulations were significantly more toxic than glyphosate alone.8

          47.       In 2002, Julie Marc published a study entitled “Pesticide Roundup Provokes Cell

Division Dysfunction at the Level of CDK1/Cyclin B Activation.”

          48.       The study found that Defendant’s Roundup caused delays in the cell cycles of sea

urchins, while the same concentrations of glyphosate alone proved ineffective and did not alter cell

cycles.

          49.       In 2004, Julie Marc published a study entitled “Glyphosate-based pesticides affect

cell cycle regulation.” The study demonstrated a molecular link between glyphosate-based

products and cell cycle dysregulation.

          50.       The study noted that “cell-cycle dysregulation is a hallmark of tumor cells and

human cancer. Failure in the cell-cycle checkpoints leads to genomic instability and subsequent

development of cancers from the initial affected cell.” Further, “[s]ince cell cycle disorders such

as cancer result from dysfunction of unique cells, it was of interest to evaluate the threshold dose

of glyphosate affecting cells.”9



          6SecondPeer Review of Glyphosate, CAS No. 1071-83-6. October 30, 1881. United
States Environmental Protection Agency.
        7 Martinez et al. 2007; Benachour 2009; Gaspier et al; Peixoto 2005; Marc 2004
        8 Martinez et al 1991
        9 (Molinari, 2000; Stewart, et al. 2003)




                                               Page 10 of 36
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 11 of 36




         51.    In 2005, Francisco Peixoto published a study showing that Roundup’s effects on

rat liver mitochondria are much more toxic and harmful than the same concentrations of glyphosate

alone.

         52.    The Peixoto study suggested that the harmful effects of Roundup on mitochondrial

bioenergetics could not be exclusively attributed to glyphosate and could be the result of other

chemicals, namely the surfactant POEA, or alternatively due to the possible synergy between

glyphosate and Roundup formulation products.

         53.    In 2009, Nora Benachour and Gilles-Eric Seralini published a study examining the

effects of Roundup and glyphosate on human umbilical, embryonic, and placental cells.

         54.    The study used dilution levels of Roundup and glyphosate far below agricultural

recommendations, corresponding with low levels of residues in food. The study concluded that

supposed “inert” ingredients, and possibly POEA, change human cell permeability and amplify

toxicity of glyphosate alone. The study further suggested that determinations of glyphosate toxicity

should take into account the presence of adjuvants, or those chemicals used in the formulation of

the complete pesticide. The study confirmed that the adjuvants in Roundup are not inert and that

Roundup is always more toxic than its active ingredient glyphosate.

         55.    The results of these studies were confirmed in recently published peer-reviewed

studies and were at all times available and/or known to Defendants.

         56.    Defendant knew or should have known that Roundup is more toxic than glyphosate

alone and that safety studies on Roundup, Roundup’s adjuvants and “inert” ingredients, and/or the

surfactant POEA were necessary to protect Plaintiff from Roundup.

         57.    Defendant knew or should have known that tests limited to Roundup’s active

ingredient glyphosate were insufficient to prove the safety of Roundup.




                                            Page 11 of 36
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 12 of 36




       58.       Defendant failed to appropriately and adequately test Roundup, Roundup’s

adjuvants and “inert” ingredients, and/or the surfactant POEA to protect Plaintiff from Roundup.

       59.       Rather than performing appropriate tests, Defendant relied upon flawed industry-

supported studies designed to protect Defendants’ economic interests rather than Plaintiff and the

consuming public.

       60.       Despite their knowledge that Roundup was considerably more dangerous than

glyphosate alone, Defendants continued to promote Roundup as safe.

                            IARC CLASSIFICATION OF GLYPHOSATE

       61.       The International Agency for Research on Cancer (“IARC”) is the specialized

intergovernmental cancer agency for the World Health Organization (“WHO”) of the United

Nations tasked with conducting and coordinating research into the causes of cancer.

       62.       An IARC Advisory Group to Recommend Priorities for IARC Monographs during

2015–2019 met in April 2014. Though nominations for the review were solicited, a substance must

meet two criteria to be eligible for review by the IARC Monographs: there must already be some

evidence of carcinogenicity of the substance, and there must be evidence that humans are exposed

to the substance.

       63.       IARC set glyphosate for review in 2015-2016. IARC uses five criteria for

determining priority in reviewing chemicals. The substance must have a potential for direct impact

on public health; scientific literature to support suspicion of carcinogenicity; evidence of

significant human exposure; high public interest and/or potential to bring clarity to a controversial

area and/or reduce public anxiety or concern; related agents similar to one given high priority by

the above considerations. Data reviewed is sourced preferably from publicly accessible, peer-

reviewed data.




                                            Page 12 of 36
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 13 of 36




       64.      On March 24, 2015, after its cumulative review of human, animal, and DNA studies

for more than one (1) year, many of which have been in Defendants’ possession since as early as

1985, the IARC’s working group published its conclusion that the glyphosate contained in

Defendants’ Roundup herbicide, is a Class 2A “probable carcinogen” as demonstrated by the

mechanistic evidence of carcinogenicity in humans and sufficient evidence of carcinogenicity in

animals.

       65.      The IARC’s full Monograph was published on July 29, 2015 and established

glyphosate as a class 2A probable carcinogen to humans. According to the authors, glyphosate

demonstrated sufficient mechanistic evidence (genotoxicity and oxidative stress) to warrant a 2A

classification based on evidence of carcinogenicity in humans and animals.

       66.      The IARC Working Group found an increased risk between exposure to glyphosate

and non-Hodgkin’s lymphoma (“NHL”) and several subtypes of NHL, and the increased risk

continued after adjustment for other pesticides.

       67.      The IARC also found that glyphosate caused DNA and chromosomal damage in

human cells.

                       EARLIER EVIDENCE OF GLYPHOSATE’S DANGER

       68.      Despite the new classification by the IARC, Defendant had ample evidence of

glyphosate and Roundup’s genotoxic properties for decades.

       69.      Genotoxicity refers to chemical agents that are capable of damaging the DNA within

a cell through genetic mutations, which is a process that is believed to lead to cancer.

       70.      In 1997, Chris Clements published “Genotoxicity of select herbicides in Rana

catesbeiana tadpoles using the alkaline single-cell gel DNA electrophoresis (comet) assay.”




                                             Page 13 of 36
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 14 of 36




       71.      The study found that tadpoles exposed to Roundup showed significant DNA

damage when compared with unexposed control animals.

       72.      Both human and animal studies have shown that glyphosate and glyphosate-based

formulations such as Roundup can induce oxidative stress.

       73.      Oxidative stress and associated chronic inflammation are believed to be involved

in carcinogenesis.

       74.      The IARC Monograph notes that “[s]trong evidence exists that glyphosate, AMPA

and glyphosate-based formulations can induce oxidative stress.”

       75.      In 2006 César Paz-y-Miño published a study examining DNA damage in human

subjects exposed to glyphosate.

       76.      The study produced evidence of chromosomal damage in blood cells showing

significantly greater damage after exposure to glyphosate than before in the same individuals,

suggesting that the glyphosate formulation used during aerial spraying had a genotoxic effect on

exposed individuals.

       77.      The IARC Monograph reflects the volume of evidence of glyphosate pesticides’

genotoxicity noting “[t]he evidence for genotoxicity caused by glyphosate-based formulations is

strong.”

       78.      Despite knowledge to the contrary, Defendants maintain that there is no evidence

that Roundup is genotoxic, that regulatory authorities and independent experts are in agreement

that Roundup is not genotoxic, and that there is no evidence that Roundup is genotoxic.

       79.      In addition to glyphosate and Roundup’s genotoxic properties, Defendants have

long been aware of glyphosate’s carcinogenic properties.




                                          Page 14 of 36
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 15 of 36




       80.      Glyphosate and Roundup in particular have long been associated with

carcinogenicity and the development of numerous forms of cancer, including, but not limited to,

non-Hodgkin’s lymphoma, Hodgkin’s lymphoma, multiple myeloma, and soft tissue sarcoma.

       81.      Defendant has known of this association since the early to mid-1980s and

numerous human and animal studies have evidenced the carcinogenicity of glyphosate and/or

Roundup.

       82.      In 1985 the EPA studied the effects of glyphosate in mice finding a dose related

response in male mice linked to renal tubal adenomas, a rare tumor. The study concluded the

glyphosate was oncogenic.

       83.      In 2003 Lennart Hardell and Mikael Eriksson published the results of two case

controlled studies on pesticides as a risk factor for NHL and hairy cell leukemia.

       84.      The study concluded that glyphosate had the most significant relationship to NHL

among all herbicides studies with an increased odds ratio of 3.11.

       85.      In 2003 AJ De Roos published a study examining the pooled data of mid-western

farmers, examining pesticides and herbicides as risk factors for NHL.

       86.      The study, which controlled for potential confounders, found a relationship

between increased NHL incidence and glyphosate.

       87.      In 2008 Mikael Eriksson published a population based case-control study of

exposure to various pesticides as a risk factor for NHL.

       88.      This strengthened previous associations between glyphosate and NHL.

       89.      In spite of this knowledge, Defendant continued to issue broad and sweeping

statements suggesting that Roundup was, and is, safer than ordinary household items such as table




                                            Page 15 of 36
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 16 of 36




salt, despite a lack of scientific support for the accuracy and validity of these statements and, in

fact, voluminous evidence to the contrary.

       90.      Upon information and belief, these statements and representations have been made

with the intent of inducing Plaintiff, the agricultural community, and the public at large to purchase

and increase the use of Defendant’s Roundup for Defendant’s pecuniary gain, and in fact, did

induce Plaintiff to use Roundup.

       91.      Defendant made these statements with complete disregard and reckless

indifference to the safety of Plaintiff and the general public.

       92.      Notwithstanding Defendant’s representations, scientific evidence has established a

clear association between glyphosate and genotoxicity, inflammation, and an increased risk of

many cancers, including, but not limited to, NHL, Multiple Myeloma, and soft tissue sarcoma.

       93.      Defendant knew or should have known that glyphosate is associated with an

increased risk of developing cancer, including, but not limited to, NHL, Multiple Myeloma, and

soft tissue sarcomas.

       94.      Defendant failed to appropriately and adequately inform and warn Plaintiff of the

serious and dangerous risks associated with the use of and exposure to glyphosate and/or Roundup,

including, but not limited to, the risk of developing NHL, as well as other severe and personal

injuries, which are permanent and/or long-lasting in nature, cause significant physical pain and

mental anguish, diminished enjoyment of life, and the need for medical treatment, monitoring

and/or medications.

       95.      Despite the IARC’s classification of glyphosate as a class 2A probable carcinogen,

Defendant continues to maintain that glyphosate and/or Roundup is safe, non-carcinogenic, non-

genotoxic, and falsely warrant to users and the general public that independent experts and




                                             Page 16 of 36
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 17 of 36




regulatory agencies agree that there is no evidence of carcinogenicity or genotoxicity in

glyphosate and Roundup.

        96.      Defendant has claimed and continues to claim that Roundup is safe, non-

carcinogenic, and non-genotoxic. These misrepresentations are consistent with Defendant’s

cavalier approach to investigating and ensuring the safety of their products, the safety of the public

at large, and the safety of Plaintiff.

                              SCIENTIFIC FRAUD UNDERLYING
                        THE SAFETY DETERMINATION OF GLYPHOSATE

        97.      After the EPA’s 1985 classification of glyphosate as possibly carcinogenic to

humans (Group C), Monsanto exerted pressure upon the EPA to change its classification.

        98.      This culminated in the EPA’s reclassification of glyphosate to Group E, which was

based upon evidence of non-carcinogenicity in humans.

        99.      In so classifying, the EPA stated that “[i]t should be emphasized, however, that

designation of an agent in Group E is based on the available evidence at the time of evaluation and

should not be interpreted as a definitive conclusion that the agent will not be a carcinogen under

any circumstances.”

        100.     On two occasions, the EPA found that laboratories hired by Monsanto to test the

toxicity of its Roundup products for registration purposes committed scientific fraud.

        101.     In the first instance, Monsanto hired Industrial Bio-Test Laboratories (“IBT”) to

perform and evaluate pesticide toxicology studies relating to Roundup. IBT performed

approximately 30 tests on glyphosate and glyphosate-containing products, including 11 of the 19

chronic toxicology studies needed to register Roundup with the EPA.




                                            Page 17 of 36
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 18 of 36




        102.     In 1976, the Food and Drug Administration (“FDA”) performed an inspection of

IBT and discovered discrepancies between the raw data and the final report relating to toxicological

impacts of glyphosate. The EPA subsequently audited IBT and determined that the toxicology

studies conducted for Roundup were invalid. An EPA reviewer stated, after finding “routine

falsification of data” at IBT, that it was “hard to believe the scientific integrity of the studies when

they said they took specimens of the uterus from male rabbits.”

        103.     Three top executives of IBT were convicted of fraud in 1983.

        104.     In the second incident, Monsanto hired Craven Laboratories (“Craven”) in 1990 to

perform pesticide and herbicide studies, including several studies on Roundup.

        105.     In March of 1991, the EPA announced that it was investigating Craven for

“allegedly falsifying test data used by chemical firms to win EPA approval of pesticides.”

        106.     The investigation led to the indictments of the laboratory owner and a handful of

employees.

                              MONSANTO’S CONTINUING DISREGARD
                          FOR THE SAFETY OF PLAINTIFF AND THE PUBLIC

        107.     Monsanto claims on its website that “[r]egulatory authorities and independent

experts around the world have reviewed numerous long-term/carcinogenicity and genotoxicity

studies and agree that there is no evidence that glyphosate, the active ingredient in Roundup brand

herbicides and other glyphosate-based herbicides, causes cancer, even at very high doses, and that

it is not genotoxic.”10




                      – Glyphosate: No Evidence of Carcinogenicity. Updated November
        10 Backgrounder

2014. (downloaded October 9 2015).



                                             Page 18 of 36
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 19 of 36




        108.        Ironically, the primary source for this statement is a 1986 report by the WHO, the

same organization that now considers glyphosate to be a probable carcinogen.

        109.        Glyphosate, and Defendant’s Roundup products in particular, have long been

associated with serious side effects and many regulatory agencies around the globe have banned

or are currently banning the use of glyphosate herbicide products.

        110.        Defendant’s statements proclaiming the safety of Roundup and disregarding its

dangers misled Plaintiff.

        111.        Despite Defendant’s knowledge that Roundup was associated with an elevated risk

of developing cancer, Defendant’s promotional campaigns focused on Roundup’s purported

“safety profile.”

        112.        Defendant’s failure to adequately warn Plaintiff resulted in (1) Plaintiff using and

being exposed to glyphosate instead of using another acceptable and safe method of controlling

unwanted weeds and pests; and (2) scientists and physicians failing to warn and instruct consumers

about the risk of cancer, including NHL, and other injuries associated with Roundup.

        113.        Defendant failed to seek modification of the labeling of Roundup to include

relevant information regarding the risks and dangers associated with Roundup exposure.

        114.        The failure of Defendant to appropriately warn and inform the EPA has resulted

in inadequate warnings in safety information presented directly to users and consumers.

        115.        The failure of Defendant to appropriately warn and inform the EPA has resulted

in the absence of warning or caution statements that are adequate to protect health and the

environment.

        116.        The failure of Defendant to appropriately warn and inform the EPA has resulted

in the directions for use that are not adequate to protect health and the environment.




                                               Page 19 of 36
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 20 of 36




        117.     By reason of the foregoing acts and omissions, Plaintiff seeks compensatory

damages as a result of Plaintiff’s use of, and exposure to, Roundup which caused or was a

substantial contributing factor in causing Plaintiff to suffer from cancer, specifically Non-

Hodgkin’s Lymphoma, and Plaintiff suffered severe and personal injuries which are permanent

and lasting in nature, physical pain and mental anguish, including diminished enjoyment of life.

        118.     By reason of the foregoing, Plaintiff was severely and permanently injured.

        119.     By reason of the foregoing acts and omissions, Plaintiff endured and, in some

categories continues to suffer, emotional and mental anguish, medical expenses, and other

economic and non-economic damages, as a result of the actions and inactions of the Defendants.

                              PLAINTIFF’S EXPOSURE TO ROUNDUP

        120.     Between 1998 to 2007, Plaintiff used Roundup routinely for personal use on her

residential property, of which was multi acres and required frequent, near daily use of Roundup.

        121.     Between 1998 to 2007, Plaintiff sprayed Roundup on a regular basis and followed

all safety and precautionary warnings during the course of use.

        122.     Plaintiff was subsequently diagnosed with Non-Hodgkin’s Lymphoma in or around

July of 2007. The development of Plaintiff’s Non-Hodgkin’s Lymphoma was proximately and

actually caused by exposure to Defendant’s Roundup products.

        123.     As a result of his injury, Plaintiff incurred significant economic and non-

economic damages.

               EQUITABLE TOLLING OF APPLICABLE STATUTE OF LIMITATIONS

        124.     Plaintiff incorporates by reference all prior paragraphs of this Complaint as if

fully set forth herein.




                                             Page 20 of 36
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 21 of 36




       125.     The running of any statute of limitations has been tolled by reason of Defendant’s

fraudulent concealment. Defendant, through their affirmative misrepresentations and omissions,

actively concealed from Plaintiff the true risks associated with Roundup and glyphosate.

       126.     At all relevant times, Defendant has maintained that Roundup is safe, non-toxic,

and non-carcinogenic.

       127.     Indeed, even as of August 2018, Defendant continues to represent to the public

that “Regulatory authorities and independent experts around the world have reviewed numerous

long-term/carcinogenicity and genotoxicity studies and agree that there is no evidence that

glyphosate, the active ingredient in Roundup® brand herbicides and other glyphosate-based

herbicides, causes cancer, even at very high doses, and that it is not genotoxic” (emphasis added).11

       128.     As a result of Defendant’s actions, Plaintiff was unaware, and could not reasonably

know or have learned through reasonable diligence that Roundup and/or glyphosate contact,

exposed Plaintiff to the risks alleged herein and that those risks were the direct and proximate result

of Defendant’s acts and omissions.

       129.     Furthermore, Defendant is estopped from relying on any statute of limitations

because of their fraudulent concealment of the true character, quality and nature of Roundup.

Defendant was under a duty to disclose the true character, quality, and nature of Roundup because

this was non-public information over which Defendant had and continue to have exclusive control,

and because Defendant knew that this information was not available to Plaintiff or to distributors of

Roundup. In addition, Defendant is estopped from relying on any statute of limitations because of

their intentional concealment of these facts.


       11 Backgrounder– Glyphosate: No Evidence of Carcinogenicity. Updated November
2014. (downloaded October 9 2015).



                                             Page 21 of 36
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 22 of 36




        130.     Plaintiff had no knowledge that Defendant was engaged in the wrongdoing alleged

herein. Because of the fraudulent acts of concealment of wrongdoing by Defendant, Plaintiff could

not have reasonably discovered the wrongdoing at any time prior. Also, the economics of this fraud

should be considered. Defendant had the ability to and did spend enormous amounts of money in

furtherance of their purpose of marketing, promoting and/or distributing a profitable herbicide,

notwithstanding the known or reasonably known risks. The Plaintiff and medical professionals could

not have afforded and could not have possibly conducted studies to determine the nature, extent,

and identity of related health risks, and were forced to rely on only the Defendant’s representations.

Accordingly, Defendant is precluded by the discovery rule and/or the doctrine of fraudulent

concealment from relying upon any statute of limitations.

                                      FIRST CAUSE OF ACTION
                                          (NEGLIGENCE)

        131.     Plaintiff repeats, reiterates, and re-alleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect

as if more fully set forth herein.

        132.     Defendant had a duty to exercise reasonable care in the designing, researching,

testing, manufacturing, marketing, supplying, promoting, packaging, sale, and/or distribution of

Roundup into the stream of commerce, including a duty to assure that the product would not cause

users to suffer unreasonable, dangerous side effects.

        133.     Defendant failed to exercise ordinary care in the designing, researching, testing,

manufacturing, marketing, supplying, promoting, packaging, sale, testing, quality assurance,

quality control, and/or distribution of Roundup into interstate commerce in that Defendant knew

or should have known that using Roundup created a high risk of unreasonable, dangerous side




                                            Page 22 of 36
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 23 of 36




effects, including, but not limited to, the development of NHL, as well as other severe and personal

injuries which are permanent and lasting in nature, physical pain and mental anguish, including

diminished enjoyment of life, as well as need for lifelong medical treatment, monitoring, and/or

medications.

       134.     The negligence by the Defendant, their agents, servants, and/or employees,

included but was not limited to the following acts and/or omission:

                     a) Manufacturing, producing, promoting, formulating, creating,
                        and/or designing Roundup without thoroughly testing it;

                     b) Failing to test Roundup and/or failing to adequately,
                        sufficiently, and properly test Roundup;

                     c) Not conducting sufficient testing programs to determine
                        whether or not Roundup was safe for use; in that Defendant
                        herein knew or should have known that Roundup was unsafe
                        and unfit for use by reason of the dangers to its users;

                     d) Not conducting sufficient testing programs and studies to
                        determine Roundup’s carcinogenic properties even after
                        Defendant had knowledge that Roundup is, was, or could be
                        carcinogenic;

                     e) Failing to conduct sufficient testing programs to determine the
                        safety of “inert” ingredients and/or adjuvants contained within
                        Roundup, and the propensity of these ingredients to render
                        Roundup toxic, increase the toxicity of Roundup, whether
                        these ingredients are carcinogenic, magnify the carcinogenic
                        properties of Roundup, and whether or not “inert” ingredients
                        and/or adjuvants were safe for use;

                     f)   Negligently failing to adequately and correctly warn the
                          Plaintiff, the medical and agricultural professionals, and the
                          EPA of the dangers of Roundup;

                     g) Negligently failing to petition the EPA to strengthen the
                        warnings associated with Roundup;

                     h) Failing to provide adequate cautions and warnings to protect




                                            Page 23 of 36
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 24 of 36




                         the health of users, handlers, applicators, and persons who
                         would reasonably and foreseeably come into contact with
                         Roundup;

                    i)   Negligently marketing, advertising, and recommending the use
                         of Roundup without sufficient knowledge as to its dangerous
                         propensities;

                    j)   Negligently representing that Roundup was safe for use for its
                         intended purpose, and/or that Roundup was safer than ordinary
                         and common items such as table salt, when, in fact, it was
                         unsafe;

                    k) Negligently representing that Roundup had equivalent safety
                       and efficacy as other forms of herbicides;

                    l)   Negligently designing Roundup in a manner, which was
                         dangerous to its users;

                    m) Negligently manufacturing, producing, and formulating
                       Roundup in a manner, which was dangerous to its users;

                    n) Concealing information from the Plaintiff while knowing that
                       Roundup was unsafe, dangerous, and/or non-conforming with
                       EPA regulations;

                    o) Improperly concealing and/or misrepresenting information
                       from the Plaintiff, scientific and medical professionals, and/or
                       the EPA, concerning the severity of risks and dangers of
                       Roundup compared to other forms of herbicides; and

                    p) Negligently selling Roundup with a false and misleading label.

       135.    Defendant under-reported, underestimated and downplayed the serious dangers of

Roundup.

       136.    Defendant negligently and deceptively compared the safety risks and/or dangers

of Roundup with common everyday foods such as table salt, and other forms of herbicides.




                                           Page 24 of 36
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 25 of 36




       137.    Defendant was negligent and/or violated Colorado law in the                 designing,

researching, supplying, manufacturing, promoting, packaging, distributing, testing, advertising,

warning, marketing, and selling of Roundup in that they:

                        a) Failed to use ordinary care in designing and manufacturing
                           Roundup so as to avoid the aforementioned risks to
                           individuals when Roundup was used as an herbicide;

                        b) Failed to accompany their product with proper and/or
                           accurate warnings regarding all possible adverse side
                           effects associated with the use of Roundup;

                        c) Failed to accompany their product with proper warnings
                           regarding all possible adverse side effects concerning the
                           failure and/or malfunction of Roundup;

                        d) Failed to accompany their product with accurate warnings
                           regarding the risks of all possible adverse side effects
                           concerning Roundup;

                        e) Failed to warn Plaintiff of the severity and duration of such
                           adverse effects, as the warnings given did not accurately
                           reflect the symptoms, or severity of the side effects
                           including, but not limited to, the development of NHL;

                        f)   Failed to conduct adequate testing, clinical testing and
                             post-marketing surveillance to determine the safety of
                             Roundup;

                        g) Failed to conduct adequate testing, clinical testing, and
                           post-marketing surveillance to determine the safety of
                           Roundup’s “inert” ingredients and/or adjuvants;

                        h) Negligently misrepresented the evidence of Roundup’s
                           genotoxicity and carcinogenicity; and

                        i)   Were otherwise careless and/or negligent.




                                           Page 25 of 36
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 26 of 36




         138.    Despite the fact that Defendant knew or should have known that Roundup caused

or could cause, unreasonably dangerous side effects, Defendant continued to market, manufacture,

distribute, and/or sell Roundup to consumers, including Plaintiff.

         139.    Defendant knew or should have known that consumers such as the Plaintiff would

foreseeably suffer injury as a result of Defendant’s failure to exercise ordinary care, as set forth

above.

         140.    Defendant’s violations of law and/or negligence were the proximate cause of

Plaintiff’s injuries, harm and economic loss, which Plaintiff suffered and will continue to suffer.

         141.    As a result of the foregoing acts and omissions, the Plaintiff suffered from serious

and dangerous side effects including, but not limited to, Non-Hodgkin’s Lymphoma, as well as other

severe and personal injuries which are permanent and lasting in nature, physical pain and mental

anguish, diminished enjoyment of life, and financial expenses for hospitalization and medical care.

Further, Plaintiff suffered life-threatening Non-Hodgkin’s Lymphoma, and severe personal

injuries, which are permanent and lasting in nature, physical pain and mental anguish, including

diminished enjoyment of life.

                                 SECOND CAUSE OF ACTION
                       (STRICT PRODUCTS LIABILITY – DESIGN DEFECT)

         142.    Plaintiff repeats, reiterates and, re-alleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect

as if more fully set forth herein.

         143.    At all times herein mentioned, the Defendant designed, researched, manufactured,

tested, advertised, promoted, sold, distributed, and/or have acquired the Defendant who have




                                             Page 26 of 36
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 27 of 36




designed, researched, tested, advertised, promoted, marketed, sold, and distributed Roundup as

hereinabove described that was used by the Plaintiff.

       144.     Defendant’s Roundup was expected to and did reach the usual consumers, handlers,

and persons coming into contact with said product without substantial change in the condition in

which it was produced, manufactured, sold, distributed, and marketed by the Defendant.

       145.     At those times, Roundup was in an unsafe, defective, and inherently dangerous

condition, which was dangerous to users, and in particular, the Plaintiff herein.

       146.     The Roundup designed, researched, manufactured, tested, advertised, promoted,

marketed, sold, and distributed by Defendant was defective in design or formulation in that, when

it left the hands of the manufacturer and/or suppliers, the foreseeable risks exceeded the benefits

associated with the design or formulation of Roundup.

       147.     The Roundup designed, researched, manufactured, tested, advertised, promoted,

marketed, sold, and distributed by Defendant was defective in design and/or formulation, in that,

when it left the hands of the Defendant manufacturers and/or suppliers, it was unreasonably

dangerous, unreasonably dangerous in normal use, and it was more dangerous than an ordinary

consumer would expect.

       148.     At all times herein mentioned, Roundup was in a defective condition and unsafe,

and Defendants knew or had reason to know that said product was defective and unsafe, especially

when used in the form and manner as provided by the Defendant. In particular, Defendant’s

Roundup was defective in the following ways:

                             a) When placed in the stream of commerce, Defendant’s
                                Roundup products were defective in design and
                                formulation and, consequently, dangerous to an extent
                                beyond that which an ordinary consumer would
                                anticipate;



                                            Page 27 of 36
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 28 of 36




                              b) When placed in the stream of commerce, Defendant’s
                                 Roundup products were unreasonably dangerous in
                                 that they were hazardous and posed a grave risk of
                                 cancer and other serious illnesses when used in a
                                 reasonably anticipated manner;

                              c) When placed in the stream of commerce, Defendants’
                                 Roundup products contained unreasonably dangerous
                                 design defects and were not reasonably safe when used
                                 in a reasonably anticipated manner;

                              d) Defendant did not sufficiently test, investigate, or
                                 study its Roundup products;

                              e) Exposure to Roundup presents a risk of harmful side
                                 effects that outweigh any potential utility stemming
                                 from the use of the herbicide;

                              f)   Defendant knew or should have known at the time of
                                   marketing its Roundup products that exposure to
                                   Roundup and could result in cancer and other severe
                                   illnesses and injuries; and

                              g) Defendant did not conduct adequate post-marketing
                                 surveillance of its Roundup products.

       149.     Defendants knew, or should have known that at all times herein mentioned its

Roundup was in a defective condition and was and is inherently dangerous and unsafe.

       150.     Plaintiff was exposed to Defendants’ Roundup, as described above, without

knowledge of Roundup’s dangerous characteristics.

       151.     At the time of the Plaintiff’s use of and exposure to Roundup, Roundup was being

used for the purposes and in a manner normally intended, as a broad-spectrum herbicide.

       152.     Defendant with this knowledge voluntarily designed its Roundup with a dangerous

condition for use by the public, and in particular the Plaintiff.




                                             Page 28 of 36
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 29 of 36




         153.    Defendant had a duty to create a product that was not unreasonably dangerous for

its normal, intended use.

         154.    Defendant created a product that was and is unreasonably dangerous for its normal,

intended use.

         155.    Defendant marketed and promoted a product in such a manner so as to make it

inherently defective as the product downplayed its suspected, probable, and established health risks

inherent with its normal, intended use.

         156.    The Roundup designed, researched, manufactured, tested, advertised, promoted,

marketed, sold, and distributed by Defendant was manufactured defectively in that Roundup left

the hands of Defendant in a defective condition and was unreasonably dangerous to its intended

users.

         157.    The Roundup designed, researched, manufactured, tested, advertised, promoted,

marketed, sold, and distributed by Defendant reached their intended users in the same defective and

unreasonably dangerous condition in which the Defendant’s Roundup was manufactured.

         158.    Defendant designed, researched, manufactured, tested, advertised, promoted,

marketed, sold, and distributed a defective product, which created an unreasonable risk to the

health of consumers and to the Plaintiff in particular, and Defendant is therefore strictly liable for

the injuries sustained by the Plaintiff.

         159.    The Plaintiff could not, by the exercise of reasonable care, have discovered

Roundup’s defects herein mentioned or perceived its danger.

         160.    By reason of the foregoing, the Defendant has become strictly liable to the Plaintiff

for the manufacturing, marketing, promoting, distribution, and selling of a defective product,

Roundup.




                                             Page 29 of 36
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 30 of 36




        161.     Defendant’s defective design, of Roundup amounts to willful, wanton, and/or

reckless conduct by Defendant.

        162.     Defects in Defendant’s Roundup were the cause or a substantial factor in causing

Plaintiff’s injuries.

        163.     As a result of the foregoing acts and omission, the Plaintiff developed Non-

Hodgkin’s Lymphoma, and suffered severe and personal injuries, which are permanent and

lasting in nature, physical pain and mental anguish, including diminished enjoyment of life, and

financial expenses for hospitalization and medical care.

                                   THIRD CAUSE OF ACTION
                        (STRICT PRODUCTS LIABILITY – FAILURE TO WARN)

        164.     Plaintiff repeats, reiterates and re-alleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect

as if more fully set forth herein.

        165.     Defendant has engaged in the business of selling, testing, distributing, supplying,

manufacturing, marketing, and/or promoting Roundup, and through that conduct have knowingly

and intentionally placed Roundup into the stream of commerce with full knowledge that it reaches

consumers such as Plaintiff who are exposed to it through ordinary and reasonably foreseeable

uses.

        166.     Defendant did in fact sell, distribute, supply, manufacture, and/or promote

Roundup to Plaintiff. Additionally, Defendant expected the Roundup that they were selling,

distributing, supplying, manufacturing, and/or promoting to reach – and Roundup did in fact reach

– consumers, including Plaintiff, without any substantial change in the condition of the product

from when it was initially distributed by Defendant.




                                            Page 30 of 36
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 31 of 36




       167.      At the time of manufacture, Defendant could have provided the warnings or

instructions regarding the full and complete risks of Roundup and glyphosate-containing products

because it knew or should have known of the unreasonable risks of harm associated with the use

of and/or exposure to such products.

       168.      At all times herein mentioned, the aforesaid product was defective and unsafe in

manufacture such that it was unreasonably dangerous to the user, and was so at the time it was

distributed by Defendant and at the time Plaintiff was exposed to the product. The defective

condition of Roundup was due in part to the fact that it was not accompanied by proper warnings

regarding its carcinogenic qualities and possible side effects, including, but not limited to,

developing Non-Hodgkin’s Lymphoma as a result of exposure and use.

       169.      Roundup did not contain a warning or caution statement, which was necessary and,

if complied with, was adequate to protect the health of those exposed in violation of 7 U.S.C. §

136j(a)(1)(E).

       170.      Defendant’s failure to include a warning or caution statement which was necessary

and, if complied with, was adequate to protect the health of those exposed, violated 7 U.S.C. §

136j(a)(1)(E) as well as the laws of the State of Colorado.

       171.      Defendant could have amended the label of Roundup to provide additional

warnings.

       172.      This defect caused serious injury to Plaintiff, who used Roundup in its intended and

foreseeable manner.

       173.      At all times herein mentioned, Defendant had a duty to properly design,

manufacture, compound, test, inspect, package, label, distribute, market, examine, maintain




                                            Page 31 of 36
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 32 of 36




supply, provide proper warnings, and take such steps to assure that the product did not cause users

to suffer from unreasonable and dangerous side effects.

       174.     Defendant labeled, distributed, and promoted the aforesaid product that it was

dangerous and unsafe for the use and purpose for which it was intended.

       175.     Defendant failed to warn of the nature and scope of the side effects associated with

Roundup, namely its carcinogenic properties and its propensity to cause or serve as a substantial

contributing factor in the development of Non-Hodgkin’s Lymphoma.

       176.     Defendant was aware of the probable consequences of the aforesaid conduct.

Despite the fact that Defendant knew or should have known that Roundup caused serious injuries,

Defendant failed to exercise reasonable care to warn of the dangerous carcinogenic properties

and side effect of developing Non-Hodgkin’s Lymphoma from Roundup exposure, even though

these side effects were known or reasonably scientifically knowable at the time of distribution.

Defendant willfully and deliberately failed to avoid the consequences associated with their failure

to warn, and in doing so, Defendants acted with a conscious disregard for the safety of Plaintiff.

       177.     At the time of exposure, Plaintiff could not have reasonably discovered any defect

in Roundup prior through the exercise of reasonable care.

       178.     Defendant, as the manufacturers and/or distributors of the subject product, are held

to the level of knowledge of an expert in the field.

       179.     Plaintiff reasonably relied upon the skill, superior knowledge, and judgment of

Defendant.

       180.     Had Defendant properly disclosed the risks associated with Roundup products,

Plaintiff would have avoided the risk of Non-Hodgkin’s Lymphoma by not using Roundup products.




                                            Page 32 of 36
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 33 of 36




        181.     The information that Defendant did provide or communicate failed to contain

adequate warnings and precautions that would have enabled Plaintiff, and similarly situated

individuals, to utilize the product safely and with adequate protection. Instead, Defendant

disseminated information that was inaccurate, false, and misleading and which failed to

communicate accurately or adequately the comparative severity, duration, and extent of the risk of

injuries associated with use of and/or exposure to Roundup and glyphosate; continued to promote

the efficacy of Roundup, even after it knew or should have known of the unreasonable risks from

use or exposure; and concealed, downplayed, or otherwise suppressed, through aggressive

marketing and promotion, any information or research about the risks and dangers of exposure to

Roundup and glyphosate.

        182.     To this day, Defendant has failed to adequately warn of the true risks of Plaintiff’s

injuries associated with the use of and exposure to Roundup.

        183.     As a result of its inadequate warnings, Defendant’s Roundup products were

defective and unreasonably dangerous when they left the possession and/or control of Defendant,

were distributed by Defendant, and used by Plaintiff.

        184.     As a direct and proximate result of Defendant’s actions as alleged herein, and in

such other ways to be later shown, the subject product caused Plaintiff to sustain injuries as herein

alleged.

                                     FOURTH CAUSE OF ACTION
                                 (BREACH OF IMPLIED WARRANTIES

        185.     Plaintiff repeats, reiterates, and re-alleges each and every allegation of this

Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect

all if more fully set forth herein.




                                             Page 33 of 36
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 34 of 36




       186.     At all times herein mentioned, the Defendant manufactured, distributed,

compounded, recommended, merchandized, advertised, promoted, and sold Roundup and/or have

recently acquired the Defendant who have manufactured, compound portrayed, distributed,

recommended, merchandized, advertised, promoted, and sold Roundup, as a broad spectrum

herbicide. These actions were under the ultimate control and supervision of Defendant.

       187.     At the time Defendant marketed, sold, and distributed Roundup for use by

Plaintiff, Defendant knew of Roundup’s intended use and impliedly warranted the product to be of

merchantable quality and safe and fit for this use.

       188.     The Defendant impliedly represented and warranted to Plaintiff and users of

Roundup, the agricultural community, and/or the EPA that Roundup was safe and of merchantable

quality and fit for the ordinary purpose for which it was to be used.

       189.     These representations and warranties were false, misleading, and inaccurate in that

Roundup was unsafe, unreasonably dangerous, not of merchantable quality, and defective.

       190.     Plaintiff and/or the EPA did rely on said implied warranty of merchantability of

fitness for particular use and purpose.

       191.     Plaintiff reasonably relied upon the skill and judgment of Defendant as to whether

Roundup was of merchantable quality and safe and fit for its intended use.

       192.     Roundup was injected into the stream of commerce by the Defendant in a defective,

unsafe, and inherently dangerous condition, and the products’ materials were expected to and did

reach users, handlers, and persons coming into contact with said products without substantial

change in the condition in which they were sold.

       193.     The Defendant breached the aforesaid implied warranties, as their herbicide

Roundup was not fit for its intended purposes and uses.




                                            Page 34 of 36
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 35 of 36




          194.   As a result of the foregoing acts and omissions, Plaintiff suffered from Non-

Hodgkin’s Lymphoma and Plaintiff suffered severe and personal injuries which are permanent and

lasting in nature, physical pain and mental anguish, including diminished enjoyment of life,

financial expenses for hospitalization and medical care, including medical expenses and other

economic, and non-economic damages.

                                          PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment against the defendants on each of the above-

referenced claims and causes of action as follows:


          1.     Awarding compensatory damages in excess of the jurisdictional amount, including,

but not limited to pain, suffering, emotional distress, loss of enjoyment of life, and other non-

economic damages in an amount to be determined at trial of this action;

          2.     Awarding compensatory damages to Plaintiff for past and future damages,

including, but not limited to, Plaintiff pain and suffering and for severe and permanent personal

injuries sustained by the Plaintiff including health care costs and economic loss;

          3.     Awarding economic damages in the form of medical expenses, out of pocket

expenses, lost earnings and other economic damages in an amount to be determine at trial of this

action;

          4.     Punitive and/or exemplary damages for the wanton, willful, fraudulent, and

reckless acts of the Defendant who demonstrated a complete disregard and reckless indifference

for the safety and welfare of the general public and to the Plaintiff’s decedent in an amount sufficient

to punish Defendant and deter future similar conduct, to the extent allowed by applicable law;

          5.     Pre-judgment interest;




                                             Page 35 of 36
Case 1:19-cv-02356-LTB Document 1 Filed 08/16/19 USDC Colorado Page 36 of 36




       6.       Post-judgment interest;

       7.       Awarding Plaintiff reasonable attorneys’ fees;

       8.       Awarding Plaintiff the costs of these proceedings; and

       9.       Such other and further relief as this Court deems just and proper.

                                     DEMAND FOR JURY TRIAL

    Plaintiff hereby demands trial by jury as to all issues.

Respectfully submitted this 16th day of August 2019.

                                                  Attorney for Plaintiff

                                                  Ochs Law Firm, PC



                                             By: /s/ Jason Edward Ochs
                                                 Jason Edward Ochs, CBN: 39663
                                                 Ochs Law Firm, PC
                                                 690 US 89, Ste. 206
                                                 PO Box 10944
                                                 Jackson Hole, WY 83001
                                                 T: (307) 234.3239
                                                 jason@ochslawfirm.com




                                            Page 36 of 36
